Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record is similar in that it can control both fuel flow and the angle of the airfoil of the compressor.  However, the prior art fails to teach a method where it is concurrently adjusting a fuel flow to a combustor of the gas turbine engine in order to meet the thrust demand by mathematically decoupling terms for adjusting the angle of the one or more airfoil of the compressor and terms for adjusting the fuel flow to the combustor of the gas turbine engine in order to adjusting the angle of the one or more airfoil of the compressor and to adjust the fuel flow to the combustor of the gas turbine engine at a same time. In particular the prior art fails to teach mathematically decoupling as claimed.  As described in the specification, mathematically decoupling requires a 2x2 MIMO system which results in separation functions. The prior art of record requires the fuel flow and vane adjustments to be coupled rather than as independent functions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418. The examiner can normally be reached 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG KIM/
Primary Examiner
Art Unit 3741